DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 states “clearly selected” and it is unclear to the Examiner to what extent differentiates selecting something and clearly selecting something. For examination purposes, the phrase “clearly selected” will be treated as “selected”. 
Claim 11 states “further comprising a plurality of shafts, wherein each said shaft has an emergency running gear.” The Examiner is unclear if the newly introduced shafts and emergency gears are meant to be different from the introduced first and second shafts in claim 1 as well as the first and second emergency gears. A review of the specification does not lead the Examiner to believe there are further shafts or emergency gears than previously introduced in claim 1 and therefore claim 11 will be treated as such. However, this raises the issue of the claim not further 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0131302 (Tanigawa hereinafter).
Regarding claim 1, Tanigawa teaches a vacuum pump that discloses a motor (Figure 1A, Motor 11), a first shaft (Shaft 14) and at least one second shaft (Second shaft 15), wherein the first shaft (14) and the second shaft (15) are synchronously driven by the motor (11) via a common drive belt (Belt 26 in Figures 1A, 1B, and 1C), wherein the first shaft (14) has a pumping element (Pumping element 102) and the second shaft (15) has a pumping element (Second Pumping element 103) which cooperates with the pumping element of the first shaft in order to convey a gaseous medium from an inlet to an outlet (¶ 26 with Figure 2A showing the inlet port 26 and outlet port 25, please note that it appears 26 has been used for both the belt and inlet in the document), wherein the first shaft (14) has a first emergency running gear (18) and the 
Regarding claim 8, Tanigawa’s teachings are described above in claim 1 where Tanigawa further discloses that the emergency running gears are made of at least one material selected from the group consisting of: stainless steel, galvanized steel, plastic, and hard-coated aluminum (¶ 27 details the material of the gears 18 and 19). 
Regarding claim 9, Tanigawa’s teachings are described above in claim 1 where Tanigawa further discloses that the vacuum pump is a claw pump, screw pump, or single or multi stage roots pump (¶ 5 of Tanigawa). 
Regarding claim 10, Tanigawa’s teachings are described above in claim 1 where Tanigawa further discloses a plurality of shafts (multiple shafts shown by Tanigawa), wherein each said shaft has an emergency running gear (Evident from Figures 1A, 1B, and 1C of Tanigawa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0131302 (Tanigawa) in view of FR 2527725 (Tixier hereinafter).
Regarding claim 2, Tanigawa’s teachings are described above in claim 1 but are silent with respect to there being no contact between the emergency running gears in normal operation.
However, Tixier discloses a roots compressor that discloses synchronization gears that are seen as emergency gears which do not touch during normal operation (Gears 5 and 6 as seen in Figure 3, with “The secondary toothings 5 ​​and 9 of the toothed wheels 20 and 26 are produced with a mutual backlash such that, in operation, the two rotors 4 and 8 are driven in synchronism by the toothed belt 10 without the sides of the secondary toothings 5 ​​and 9 touch- (Figure 3). These toothed wheels therefore play no role in driving the respective rotors and, since their teeth are not in contact, they do not require any lubrication and are not subject to wear. They can therefore be manufactured at the lowest cost by molding in plastic material and fixed by any appropriate means to the pinions 2 and 6 or to their respective axles.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the emergency gears of Tanigawa apart to prevent contact to allow for the gears to not wear down during operation while still providing the correct positioning should the belt fail. 
Regarding claim 3, Tanigawa’s teachings are described above in claim 1 where Tanigawa is silent with respect the emergency running gears have a circumferential backlash to each other which is smaller than the circumferential backlash of the pumping elements to each other and which is between about 50% to about 75% of the circumferential backlash of the pumping elements.
However, Tanigawa teaches a roots compressor with the knowledge of sizing the toothed wheels (gears) relative to a circumferential pitch. The specific sizing of the backlash of the emergency gears would be a result effective variable that one of ordinary skill in the art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the system to find the workable ranges of backlashes able to be applied to the emergency gears to function in the manner of Tixier without being so great that the pump would be out of synch in the event the belt were to break. 
Regarding claim 4, Tanigawa’s modified teachings are described above in claim 1 but are silent with respect to the emergency gears having a circumferential backlash to each other that is greater than the circumferential backlash of the drive belt.
However, Tixier discloses a roots compressor that discloses synchronization gears that are seen as emergency gears which do not touch during normal operation (Gears 5 and 6 as seen in Figure 3). The resultant interpretation from Tixier is that the emergency gears having a circumferential backlash to each other that is greater than the circumferential backlash of the drive belt. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the emergency gears of Tanigawa apart and provide a larger backlash than that of the belt drive as shown in Tixier to prevent contact to allow for the gears to not wear down during operation while still providing the correct positioning should the belt fail.
Regarding claim 11, Tanigawa’s teachings are described above in claim 1 but are silent with respect to said common drive belt is a toothed belt. 
However, Tixier teaches a synchronized rotor blower that discloses a common drive belt that is toothed (Figure 1, toothed belt 10, and “This Roots compressor also includes a toothed belt 10 with double teeth 12 and 14, as well as a motor pinion 16 and a return pinion 18.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulley of Tanigawa with the toothed belt of Tixier to prevent the belt from slipping during operation. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0131302 (Tanigawa) in view of US 2012/0190274 (Ito hereinafter).
Regarding claim 5, Tanigawa’s teachings are described above in claim 1 but are silent with respect to that a sensor for detecting a contact of the emergency running gears is provided.
However, Ito teaches a gear meshing detection system that discloses contact between two gears (¶ 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency gears of Tanigawa with the sensor of Ito to ensure proper meshing is maintained therefore guaranteeing correct synchronization during operation. 
Regarding claim 6, Tanigawa’s modified teachings are described above in claim 5 where the combination of Tanigawa and Ito would further disclose that the sensor is a vibration sensor which detects the vibration generated by the contact of the emergency running gears (¶ 45 of Ito).
Regarding claim 7, Tanigawa’s modified teachings are described above in claim 5 where the combination of Tanigawa and Ito would further disclose that the tooth count of the emergency running gears is clearly selected so that unique tooth meshing frequency is generated (Under the broadest reasonable interpretation, the tooth count will impact the connection between the two gears and therefore dictate a specific value being detected by the sensor). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746